   Case 1:18-cr-00032-JAJ-HCA Document 29 Filed 11/11/18 Page 1 of 1



                 IN	THE	UNITED	STATES	DISTRICT	COURT	
                  FOR	THE	SOUTHERN	DISTRICT	OF	IOWA	
                                   	
                                   	
UNITED	STATES	OF	AMERICA,	   	     )	
	     	    	     Plaintiff	  	     )	     	         1:18cr32	
	     	    	     	       	   	     )	
           v.	               	     )	     									MOTION	FOR	LEAVE		
                                   )				  								TO	FILE	UNDER	SEAL		 	                 		
KEVIN	DUANE	STALEY	      	   	     )	     	         			    	
	     	    	     Defendant	 	      )	     	         	      	
	     	    	     	       	   	
	
           COMES	NOW	Mary	C.	Gryva,	attorney	for	the	Defendant,	and	moves	
this	Court	for	an	Order	allowing	her	to	file	an	objection	to	the	presentence	report	
prepared	in	this	matter	under	seal.		The	basis	for	said	motion	is	that	the	objections	
contain	information	of	a	sensitive	nature	and	it	is	in	the	defendant’s	best	interests	
and	serves	the	interest	of	justice	that	said	pleading	be	sealed.	
                WHEREFORE	the	Defendant	requests	an	Order	allowing	defense	              	
counsel	to	file	the	Defendant’s	objections	to	the	presentence	report	in	this	matter	
under	seal.		
                	
       	        	     	      	       	      KEVIN	DUANE	STALEY,	
       	        	     	      	       	      Defendant	
       	        	     	      	       	      By	s/Mary	C.	Gryva	
       	        	     	      	       	      Attorney	for	the	Defendant	
       	        	     	      	       	      P.O.	Box	8574	
       	        	     	      	       	      Omaha,	NE		68108	
       	        	     	      	       	      (402)	346-0874	
       	
                                   CERTIFICATE	OF	SERVICE	
                                                	
       	       I	hereby	certify	that	on	the	11th	day	of	November,	2018,		I	
electronically	filed	the	foregoing	with	the	Clerk	of	the	Court	using	the	CM/ECF	
system	which	sent	information	of	such	filing	to	the	following:	 	Richard	Rothrock.		
       	
       	       	       	      	       	      s/Mary	C.	Gryva	
       	       	       	      	       	      	
       	
       	       	       	      	       	      	
